UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7439


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAWN MICHELLE DEIBERT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.    Glen E. Conrad, Chief
District Judge. (5:05-cr-00024-GEC-1; 5:11-cv-80346-GEC)


Submitted:   March 29, 2012                 Decided:   April 2, 2012


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dawn Michelle Deibert, Appellant Pro Se.  Jeb Thomas Terrien,
Assistant United States Attorney, Harrisonburg, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dawn    Michelle         Deibert      seeks    to    appeal   the    district

court’s order denying relief on her 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.           The   order    is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.       § 2253(c)(1)(B)           (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies          this      standard        by      demonstrating         that

reasonable       jurists       would      find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies     relief       on     procedural         grounds,       the    prisoner        must

demonstrate      both    that       the    dispositive          procedural     ruling     is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                 Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Deibert has not made the requisite showing.                             Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense     with       oral   argument      because       the    facts   and   legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3